Title: The Comte de Vergennes to the Commissioners: A Translation, 29 April 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       Versailles, 29 April 1778
      
      I have submitted to M. de Sartine the communication you did me the honor to address to me regarding the obtaining of convoys to ensure the safety of commerce between the merchants of Nantes and Bordeaux and those of North America. I have enclosed a copy of his reply. You will see that the King has taken the most efficacious measures to protect the trade of the Americans as well as that of his own subjects, and I am sure, gentlemen, that you will find these measures a satisfactory proof of His Majesty’s favorable disposition toward the United States. I have the honor to be very perfectly, gentlemen, your very humble and very obedient servant.
      
       De Vergennes
      
     